DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to communications filed on 4/22/2021.
Claims 1-3, 5-7, and 10-12 have been amended.
Claims 8, 13, and 15 have been cancelled.
Claims 1-7, 9-12, and 14 are pending.
Allowable Subject Matter
Claims 1-7, 9-12, and 14 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach, neither singly nor in combination, the claimed limitations of “wherein the service abstraction layer includes an infrastructure optimizer, wherein the service abstraction layer is further coupled to a cost mapper and an authorization mapper, wherein the cost mapper maps values associated with the one or more cloud services at the plurality of different cloud service providers, wherein the authorization mapper determines which of the plurality of different cloud service providers are subscribed to by the user; in response to the retrieving, determining, by the service abstraction layer of the cloud service deployment monitor, authorization information including subscription information associated with the one or more cloud services subscribed to by the user and further determining value information including cost for one or more subscriptions for the one or more cloud services; in response to the determining, optimizing, by the service abstraction layer including the infrastructure optimizer, a quantity of the one or more cloud services by comparing the one or more cloud services at the plurality of different cloud 3Application No. 16/205,087Docket No.: 54874-410FO1US/180310US01 Reply to Office Action of January 21, 2021 service providers, wherein the optimizing is based on the usage information, the authorization information, and the value information; removing, by the service abstraction layer including the infrastructure optimizer, at least one of the one or more cloud services; receiving, by the service abstraction layer of the cloud service deployment monitor, a request from at least one of the plurality of different cloud service providers; and in response to the received request, determining, by the service abstraction layer of the cloud service deployment monitor, the user is authorized to have a subscription with the at least one cloud service provider to allow access to the at least one of the plurality of different cloud service providers” as recited in claim 1 and similarly stated in claim(s) 5 and 10. These limitations, in conjunction with other limitations in the independent claim(s), are not specifically disclosed or remotely suggested in the prior art of record. A review of claim(s) 1-7, 9-12, and 14 indicates claim(s) 1-7, 9-12, and 14 are allowable over the prior art of record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORIS D GRIJALVA LOBOS whose telephone number is (571)272-0767.  The examiner can normally be reached on M-F 10:30AM to 6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BORIS D GRIJALVA LOBOS/               Primary Patent Examiner, Art Unit 2446